Title: To Thomas Jefferson from Joseph Nourse, 24 October 1807
From: Nourse, Joseph
To: Jefferson, Thomas


                        
                            Highly respected Sir!
                            George Town 24 October 1807.
                        
                        Upon my return from Pennsylvania yesterday evening I found a Letter from Miss Aitken who succeeded her Father
                            Mr. Robert Aitken many years a valuable Citizen of Philadelphia and considerd a very accurate printer. This Letter I pray
                            you to indulge me in presenting to your Notice, as the Lady who makes the application is of real merit, and has the famely of
                            her Sister a Widow with four Children to support I do not know how far she may have been correct in requesting me to
                            represent her Situation to the President of the United States, but presuming her Fathers respectability might occur to
                            your remembrance, and relying on your Indulgence, I have ventured to comply with her Request
                  I have the honor to be
                            highly respected Sir, Your faithful & obedt. humble Servt
                        
                            Joseph Nourse
                            
                        
                    